{¶ 9} I concur with the majority opinion because Mr. Orama moved for relief from judgment pursuant to Civ. R. 60(B)(5). As the majority opinion notes, the argument that the trial court got it wrong nineteen years ago may have been the appropriate subject of a direct appeal then, but cannot be used as a substitute for direct appeal now. I write separately, however, to emphasize that the circumstances in this case do not seem to fit within the parameters of Civ. R. 60(B)(5) to begin with. The relief requested by Mr. Orama and ultimately granted by the trial court might have been more appropriate pursuant to Civ. R. 60(B)(4), which "offers relief from judgments which have been satisfied or which have become inequitable * * * [when] warranted by events occurring subsequent to the entry of the judgment in question." (Internal citation omitted.) Youssefi v. Youssefi (1991), 81 Ohio App. 3d 49, 52, citingOld Phoenix Natl. Bank v. Sandler (1984), 14 Ohio App. 3d 12, 13. *Page 6